Citation Nr: 0516997	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  00-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with anxiety.

2.  Entitlement to service connection for weight gain to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hair loss to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of viral 
gastritis to include as due to an undiagnosed illness.

5.  Entitlement to service connection for diarrhea to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for sinusitis to 
include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
September 1992.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought. 

In October 2000, the veteran testified at a hearing on appeal 
at the RO before a Veterans Law Judge (Travel Board hearing), 
who is no longer employed by the Board; a copy of the 
transcript is associated with record.  In an April 2005 
letter, the Board asked the veteran if she wanted another 
hearing by a different Veterans Law Judge.  She was given 30 
days from the date of the letter to respond and was notified 
that, in the absence of a reply, the Board would assume that 
she did not want another hearing and the Board would proceed 
with its review of the case.  No response was received.  
38 C.F.R. § 20.704 (2004).

In April 2001, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.

While on remand, in statements received in October 2003 and 
October 2004, the veteran withdrew her service-connection 
claims for a thyroid cyst and for infertility.  Thus, these 
issues are no longer in appellate status.  38 C.F.R. § 20.204 
(2004).  In these same statements, the veteran also asked 
that her service-connection claims for residuals of viral 
gastritis and for diarrhea, to include as due to an 
undiagnosed illness, be combined as one for service 
connection for irritable bowel syndrome (IBS), which the  RO 
has not yet adjudicated.  This issue is referred to the RO 
for appropriate action.  The United States Court of Appeals 
for Veterans Claims (Court) has concluded that a claim based 
on a diagnosis of a new disorder is a new claim.  See Ephraim 
v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Thus, the Board 
finds that issues 4 and 5 above are inextricably intertwined 
with the issue of service connection for irritable bowel 
syndrome, and, accordingly, appellate review will be 
deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Further, in a June 2004 VA Form 21-4138, the veteran claimed 
that her disabilities warrant a 100 percent rating.  This 
statement is construed as either a claim for a nonservice-
connected pension or a total rating based on individual 
unemployability (TDIU) and is referred to the RO for 
appropriate action.  

The Board also notes that the veteran has a pending claim for 
service connection for post-traumatic stress disorder (PTSD), 
which is being developed, and thus is not before the Board 
for appellate consideration.  

Issue 6 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  There is competent medical evidence linking the veteran's 
generalized anxiety disorder to service.

3.  There is no competent medical evidence showing that the 
veteran's weight gain is related to service and obesity is 
not a disorder for VA compensation purposes.

4.  There is no competent medical evidence showing that the 
veteran has hair loss related to service.


CONCLUSIONS OF LAW

1.  Generalized anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

2.  Claimed weight gain was not incurred in, or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

3.  Claimed hair loss was not incurred in, or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (now codified at 38 U.S.C.A. §§ 1117, 1118 (West 
2002)).  The VCAA not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome 
(CFS), and IBS, as well as any diagnosed illness that the 
Secretary determines by regulation to be service connected.  
These changes became effective March 1, 2002, and they may be 
favorable to the resolution of one of the veteran's claims.  
38 U.S.C.A. §§ 1117, 1118.

Initially, the Board notes that the VA General Counsel has 
held that the notice and assistance provisions of the VCAA 
are not applicable if there is no reasonable possibility that 
such assistance would aid in substantiating the claim, such 
as her claim for service connection for hair loss and weight 
gain.  See VAOPGCPREC 5-2004.

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support her claims.  She testified at a Travel 
Board hearing.  In compliance with the April 2001 Board 
remand, the RO received a negative reply from the National 
Personnel Records Center (NPRC) in response to a request for 
morning reports.  In addition, in August 2003, the veteran 
was afforded several VA examinations and her claims were 
readjudicated and supplemental statements of the case (SSOCs) 
were issued by the RO in September 2003 and October 2004.  In 
a September 2003 VCAA letter, the RO notified the veteran of 
what information it had received and what information the 
veteran needed to provide in support of her claims, which was 
in addition to a July 1996 letter, which described what was 
needed to establish service connection as due to an 
undiagnosed illness.  Social Security Administration (SSA), 
private, and VA treatment records and examination reports are 
associated with the record.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
April 2001 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Collectively, in a July 1996 Persian Gulf development letter, 
a September 2003 VCAA letter, a June 1999 statement of the 
case (SOC), and two SSOCs, and their cover letters, the RO 
advised the veteran of what must be shown for service 
connection, notified her of the new duty to assist provisions 
of the VCAA, what VA would do and had done, and what she 
should do, and gave her an opportunity to provide any 
additional comments or supporting information.  Thus, the 
Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all medical evidence, which might be 
relevant to the veteran's claims.  This is particularly so in 
light of the facts that no hair loss was shown on VA 
examination and the VA examiner indicted that her weight gain 
was not related to service.  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West 2002).  Under these circumstances, the Board finds that 
the service personnel and medical records, lay statements, 
and non-VA and VA treatment and examination reports, which 
evaluate the status of the veteran's health, are adequate for 
determining whether service connection for the various 
disorders is warranted.  

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  This appeal 
stems from a rating decision, which was issued in June 1999 
before the VCAA was enacted.  Even so, the case was remanded 
and a September 2003 letter, in conjunction with the SSOCs, 
fully complied with the VCAA notice provisions.  The Board 
acknowledges that the September 2003 VCAA letter did not 
precede the initial RO adjudication, see Pelegrini v. 
Principi, 18 Vet. App. 112, 118-20 (2004), but that letter 
and the SSOCs provided the appellant with ample opportunity 
to respond before the case was forwarded to the Board for 
appellate consideration.  A January 2004 VA Form 119, Report 
of Contact, reflects that the veteran had no more evidence to 
submit in response to the remand.  Under these circumstances, 
the Board concludes that VA's actions afforded the appellant 
"a meaningful opportunity to participate effectively in the 
processing of [her] claim by VA" and thus "essentially 
cured the error in the timing of the notice."  See Mayfield 
v. Nicholson, 19 Vet. App. ___, slip op. at *32, 2005 WL 
957317 (Vet. App. Apr. 14, 2005).  Therefore, the Board finds 
that "the error did not affect the essential fairness of the 
adjudication," in light of the content-complying notice that 
VA provided prior to the recertification of the appeal to the 
Board, including the September 2003 VCAA letter and the 
October 2004 SSOC, which informed the appellant that her 
claims would remain denied and provided her with additional 
opportunities to present argument and evidence, after she 
received the content-complying notice.  Id. (holding timing-
of-notice error prejudicial where fairness of adjudication 
was unaffected because appellant was able to participate 
effectively in processing of claim); see also 38 U.S.C.A. 
§ 7261(b)(2); see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, the Board notes that it is 
granting service connection for generalized anxiety disorder.  
As such, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

Service connection also may be established for chronic 
disabilities due to undiagnosed illnesses, if there is 
evidence that the claimant: (1) is a "Persian Gulf veteran;" 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms; (3) which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317 (2004); see also 67 Fed. Reg. 78,979-80 (Dec. 27, 
2002) (extending the presumptive period to December 31, 2006 
and now codified at 38 C.F.R. § 3.317(a)(1)(i) (2004)).

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  Further, 
a chronic disability is one that has existed for 6 months or 
more, including disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d).  The veteran's military records 
document that he served in Southwest Asia in 1991, making her 
a Persian Gulf veteran.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Service medical records show that at enlistment the veteran 
weighed 132 pounds.  In December 1990, she weighed 144 
pounds, while she weighed 146 pounds in November 1991.  

The veteran testified that she was seen at the Winn Army 
Community Hospital at Fort Stewart, Georgia for memory loss, 
fatigue and weight gain, that the physician, who performed 
the Persian Gulf registry examination referred her to several 
different specialities; and that she was unable to obtain her 
records from Saudi Arabia.

Lay statements from comrades and her spouse indicate that she 
was subject to inappropriate sexual jokes and comments while 
serving in the military and that after service the veteran 
was quite different, lacking energy and showing irreversible 
damages both emotionally and physically.  

Persian Gulf registry examinations performed in January 1999 
reveal that the veteran weighed from 292 to 296 pounds and 
was pregnant at the time of examination.  She reported no 
history of psychiatric treatment nor had she been 
hospitalized for any problems.  The examiner noted that the 
veteran had been under considerable stress for the past 
several years due to her life circumstances but cognitively 
she was intact.  

On a contemporaneous VA neurological examination, the veteran 
complained of problems with forgetfulness and short-term 
memory loss.  Neuropsychological test results from February 
1998 showed memory was within normal limits and consistent 
with her intellectual functioning.  There was no evidence of 
any thought disorder or psychotic process.  Her insight was 
somewhat limited.  The impression was adjustment disorder 
with anxiety.  She claimed that upon return from the Persian 
Gulf her hair was coming out in clumps, now just the ends are 
breaking.  The examiner stated that there was no evidence of 
a hair loss disability and that she had fatigue secondary to 
psychiatric condition.  

The veteran brought reports from her current therapist and 
psychiatrist with her to the August 2003 VA mental disorders 
examination.  Her private psychiatrist had indicated that the 
veteran had a long history of depression and anxiety since 
the Gulf War and had diagnosed her with major depression, 
moderate, PTSD, and a generalized anxiety disorder.  Her 
therapist agreed with the diagnoses and indicted that they 
appeared to be more likely than not due to trauma during the 
veteran's  military experience.  Both agreed that the veteran 
was not capable of working.  She suffered from flashbacks and 
was anhedonic.  The veteran felt helpless.  She indicated 
that she had started her psychiatric outpatient treatment for 
the first time in April 2003, because her overall symptoms 
were getting worse.  The veteran tended to stay in bed all 
day and described feeling sad and depressed, having trouble 
concentrating, feeling guilty and having thoughts of death 
with some fluctuating changes in appetite.  She asserted that 
these symptoms started right after the desert war and had 
become more pronounce over the years.  Marked weight gain 
started right after the war.  The veteran had marked symptoms 
of flashbacks, bad dreams or nightmares of her service in the 
Persian Gulf that concerned sexual harassment.  She had a 
tendency towards excessive worry.  The veteran's husband 
dated her worsening behavior to 1994, when both of her 
parents died, and to her two miscarriages.  The examiner 
diagnosed the veteran with recurrent major depressive 
disorder, PTSD, and generalized anxiety disorder and opined 
that they were more likely than not caused by her military 
experience.

At an August 2003 VA general medical examination, the veteran 
reported that she had gained about 150 pounds since she left 
the service in 1992; that her eating habits were not 
different than in the past; that her cardiologist advised her 
to diet and avoid carbohydrates; that she exercises by 
walking two to three miles a day, five days a week, if it is 
not raining; and that she was not much more active during 
service, although she did have physical training more often.  
She weighed 298 pounds and was 5 foot 9 inches tall.  The 
veteran also complained of hair loss, particularly after 
taking a shower and brushing her hair.  She denied having any 
bald spots on her head or using excessive heat or chemicals 
on her hair.  But the veteran did have her hair permed and 
used a hairpiece to add fullness.  On examination, the 
veteran had normal scalp hair and a good amount of hair with 
no bald spots.  Her permed hair was neatly combed and she had 
a hairpiece on the back of the head but no bald spots under 
it.  Her hair was short in the back but the quality appeared 
to be unremarkable.  Her abdomen was morbidly obese.  The 
assessment was that the veteran was morbidly obese; that she 
did gain weight after service; and that the most common 
reason for obesity is high caloric intake and lack of 
exercise.  The examiner did not see any other factor in this 
case for obesity, and it was not considered an undiagnosed 
illness.  The examiner did not find a hair loss disability.  

A March 2004 SSA psychological evaluation resulted in 
diagnoses of panic disorder with agoraphobia, chronic PTSD, 
and major depressive disorder, moderate.  The psychologist 
added that the veteran's health and emotional status had 
apparently declined since 2001; she had great difficulty both 
staying on task and completing tasks.
 
Anxiety

Based on the evidence of record, the Board finds that 
entitlement to service connection for generalized anxiety 
disorder is warranted.  Service medical records do not show 
treatment for a psychiatric disorder.  But, in light of the 
lay statements and both private and VA health care providers' 
opinions that the veteran has generalized anxiety disorder, 
which is related to her military service, the Board finds 
that service connection is warranted.  38 C.F.R. § 3.303.

Weight Gain and Hair Loss

Based upon the evidence of record, the Board finds 
entitlement to service connection for weight gain and hair 
loss, to include as due to an undiagnosed illness, is not 
warranted.  The veteran has no current medical diagnosis of 
hair loss.  Moreover, although she is morbidly obese, the 
August 2003 VA examiner specifically opined that it was not 
due to service.  Thus, for hair loss, the veteran fails to 
satisfy the first element of a claim, that is, a current 
disability, and for weight loss there is no nexus to service, 
and her claims for service connection fail.  See Boyer, 210 
F.3d at 1353.

The Board acknowledges that, in an October 2003 statement, 
the veteran asked that we defer action on her claims for 
service connection for weight loss and hair loss because a 
Rand report, regarding the safety and effectiveness of 
pyridostigmine bromide (PB) given to Gulf War veterans for 
deployment overseas, hypothesized that PB might lead to 
adverse health effects.  Although this information generally 
may support the appellant's claims, the Board does not assign 
this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  But that is not the 
case here.  Thus, the Board concludes that this information 
would be insufficient to establish the required medical nexus 
opinion and deferral is not warranted.

In regard to the veteran's claim for service connection for 
claimed undiagnosed illnesses, the veteran asserts that the 
claimed disorders are as a result of her Persian Gulf 
service.  She contends that since her service, she has gained 
150 pounds and is losing her hair in clumps.  Contrary to the 
veteran's assertions, her service medical records show only a 
slight weight gain from 132 to 146 pounds, or 13 pounds in 3 
years.  Moreover, none of the VA examiners found evidence of 
abnormal hair loss and could not tie her weight gain to 
service.  Even her husband indicated that many of her 
problems arose after service in 1994, when she suffered two 
miscarriages and her parents died.  

In regard to the veteran's claims for service connection for 
disorders due to an undiagnosed illness, the record neither 
contains objective evidence that the veteran was treated for 
obesity or hair loss while in service nor evidence that she 
suffers from hair loss on a chronic or recurrent basis; that 
is, the record does not contain either "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, or other, non-medical indicators that 
are capable of independent verification.  See 38 C.F.R. § 
3.317(a)(2).  Further, the evidence does not demonstrate that 
the claimed symptoms of hair loss have manifested to a degree 
of 10 percent or more after service separation.  38 C.F.R. 
§ 3.317(a)(1)(i).  Although post-service medical records show 
that the veteran has weighed more than 250 pounds for many 
years and is morbidly obese, obesity is not a disorder for 
which compensation can be granted.  

The only evidence the veteran has submitted that supports her 
claim are her own statements and those of her comrades, 
spouse, and representative.  They, as a lay persons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95.  Thus, their statements do not establish 
the required evidence needed, and the claims must be denied.

As the preponderance of the evidence is against the veteran's 
service-connection claims for weight gain (obesity) and hair 
loss, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).




ORDER

Service connection for generalized anxiety disorder is 
granted.

Service connection for weight gain to include as due to an 
undiagnosed illness is denied.

Service connection for hair loss to include as due to an 
undiagnosed illness is denied.


REMAND

As noted above, the veteran has asked that her service-
connection claims for residuals of viral gastritis and for 
diarrhea, to include as due to an undiagnosed illness, be 
combined as one for service connection for IBS, which the  RO 
has not yet adjudicated.  As such, consideration of service 
connection on the two original issues must be deferred until 
after the RO has had a chance to adjudicate the IBS claim, 
particularly in light of the changes made by the VEBEA adding 
IBS to the list of undiagnosed illnesses.  See Harris, 1 Vet. 
App. at 183.  

Service medical records show treatment of seasonal sinusitis 
in July 1990, and sinusitis in July 1992.  At a January 
Persian Gulf War registry examination, the veteran complained 
of some problems with sinusitis, which she was told was 
attributed to all the dust and sand in Saudi Arabia as well 
as the dryness.  Since her return, she reported having 
occasional flare-up of sinusitis.  A November 1997 VA 
magnetic resonance imaging (MRI) of the brain revealed that 
the paranasal sinuses were normally aerated.  Private medical 
records show treatment for sinusitis in 2001 and a diagnosis 
of chronic obstructive pulmonary disease in a March 2004 SSA 
psychological evaluation report.  On VA examination in August 
2003, there was no evidence of sinus tenderness, nasal 
crusting, discharge from the nose, including postnasal 
discharge.  Even though the examiner diagnosed the veteran 
with chronic sinusitis, he did not provide a nexus opinion.  
Since the August 2003 VA examiner diagnosed the veteran with 
chronic sinusitis, the  veteran would not normally be 
entitled to service connection under 38 C.F.R. § 3.317.  
However, she appears to want to pursue her service-connection 
claim on a direct causation basis under the holding in Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In the 
interest of judicial economy, the service-connection claim 
for sinusitis must be remanded for adjudication on a direct 
basis pursuant to the holding in Combee.  See Smith v. Gober, 
236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying 
claims are "intimately connected," interests of judicial 
economy and avoidance of piecemeal litigation require that 
claims be appealed together).  Thus, further appellate 
consideration of this claim also is deferred.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should make arrangements to 
have the veteran's claims file reviewed 
by a respiratory disease physician to 
clarify the nature, time of onset, and 
etiology of the veteran's sinusitis.  The 
report should reflect that the claims 
file was reviewed by the physician.  The 
Board notes that the veteran was treated 
for sinusitis on two occasion during 
service and has periodically received 
treatment since her discharge from 
service in September 1992.  On the basis 
of a thorough review of the file, the 
physician should expressly offer an 
opinion as to the most probable etiology 
and date of onset of the veteran's 
sinusitis.  Specifically, the physician 
shall opine whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's sinusitis 
was etiologically related to the 
veteran's military service.  The 
physician should clearly outline the 
rationale for any opinion expressed.  If 
any opinion cannot be given, the 
physician should indicate the reasons 
why.

2.  Following completion of the above, 
and the adjudication of the veteran's 
claim for service-connection for IBS, the 
RO should readjudicate the  claims 
remaining on appeal  If any determination 
remains unfavorable to the appellant, she 
and her representative should be provided 
with a supplemental statement of the 
case, which fully sets forth the 
controlling law and regulations pertinent 
to this appeal, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and further develop the appellant's claim.  No action by 
the appellant is required until she receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above. The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


